SMALL FORM FACTOR BETAVOLTAIC BATTERY FOR USE IN APPLICATIONS REQUIRING A VOLUMETRICALLY-SMALL POWER SOURCE
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Drawings filed on 8/4/2021 have been accepted by the Examiner.

Terminal Disclaimer
Terminal Disclaimer filed on 8/4/2021 has been approved.

Response to Amendment
In response to communication filed on 8/4/2021:
Claims 2-4, 7-12, and 14-16 have been amended; claims 1, 13, 17, and 18 have been canceled.
Previous drawing objections have been withdrawn.
Previous double patenting rejections have been withdrawn due to filing of terminal disclaimer.
Previous rejections under 35 USC 103 have been withdrawn due to amendment.
Rejections under 35 USC 112(a) and (b) have been upheld.
Response to Arguments
Applicant's arguments filed 8/4/2021 have been fully considered but they are not persuasive.
The Applicant discloses: “The amendment to Figure 1 and paragraph [0038] as described above may be sufficient to overcome this rejection. 
Additionally, there are numerous references in the specification to n and p regions and to n and p doped regions. See for example, paragraphs [0036], [0037],  
[0038], and [0039] of the application as published. Each of these paragraphs refers specifically to p and n doped regions, p/n junctions, or electron-hole pairs (EHPs) formed within these regions. As is known by one skilled in the art, dopant types are always configured in pairs, that is, an n-doped region and a p-doped region, with the contact region between these two doped regions referred to as a junction. Having the benefit of the technical description of the invention, one skilled in the art would understand that the claim references to first and second doped regions refer to p and n doped regions or to n and p doped regions.”
The Examiner respectfully traverses. The Applicant provides explanation for the first and second doped regions but there is no explanation for first and second dopant types. What are they?

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 9, the Applicant discloses a “first dopant type” and a “second dopant type”. There is no disclosure for what these dopant types are in the specifications.
Claims 2-8 and 10-12 are rejected for their dependence on claim 9.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the Applicant discloses a “first dopant type” and a “second dopant type”. There is no disclosure for what these dopant types are in the specifications.
Allowable Subject Matter
Claims 14-16, 19, and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the current prior art of record does not disclose the subject matter disclosed in these claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/ Primary Examiner, Art Unit 1729